Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant's arguments filed 02/08/21 have been fully considered but they are not persuasive. 
On page 10, Applicant’s Remarks, Applicant argues “As seen in FIG. A, the angle of inclination of the outer surface of the seal member (19) is less than the angle of inclination of the tapered end of the first connector (13). When engaged, as seen in FIGS. B & C, the end of the seal member (19) engages the angular end surface of the first connector (13) and is forced downward into engagement with the exterior surface of the tubing. However, as also seen in FIGS. B & C, the outer surface of the seal member (19) does not conform to the inclination angel of the end of the first connector (13). Rather, the outer surface of the seal member (19) is explicitly shown as being spaced apart from the inner angular surface of the first connector (13). Furthermore, the seal member is prevented from further increasing its angle of inclination because the outer end of the angled portion is fixed at ring (24) and the inner end is inhibited by the tubing (16). 
Since Kuestermeier fails to disclose the outer surface of the compression member being in surface-to-surface sealing engagement with the first connector .”
Examiner disagrees.  Applicant’s arguments reference the recitation “a compression member having an inner surface and an outer surface, the outer surface sealingly engaging the annular inner surface of the first connector in surface-to-surface sealing engagement and the inner surface of the compression member is configured to sealingly engage an outer surface of a conduit” in claim 1, and the similar recitation “the frustoconical outer surface being in surface-to-surface sealing engagement with a frustroconical inner surface of the first connector,” in claim 22.  Element (19) in Kuestermeier has been interpreted as the claimed compression member.  Kuestermeier refers to element (19) as a sealing ring.  Figure 2 shows the sealing ring (19) of Kuestermeier engaging the annular tapered inner surface of connector (19), and therefore, as element (19) is a seal, and the seal is in engagement with the first connector, Kuestermeier is considered to disclose that the outer surface of the compression member (19) sealingly engages the annular inner surface of the first connector (10) in surface-to-surface sealing engagement.  Whether or not the outer frusto-conical surface of the sealing ring (19) and the chamfered end of the first connector have different angularities has no bearing on whether the sealing ring is in surface-to-surface sealing engagement with the first connector.  Because the outer surface of the sealing ring (19) is in engagement with the inner surface of the first connector (10), Kuestermeier is considered to disclose that the outer surface of the compression member sealingly engages the annular inner surface of the first connector in surface-to-surface sealing engagement, and therefore the rejection has been maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-13 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuestermeier (US 2,158,757).
As to claim 1, Kuestermeier discloses a connector assembly comprising:  a first connector (10) having a first coupling portion (13), a proximal opening (adjacent “19” in Fig. 2), and an annular inner surface extending from the proximal opening (chamfered/tapered surface or mouth); a compression member (sealing ring 19) having an inner surface and an outer surface (Fig. 2), the outer surface sealingly engaging the and the inner surface of the compression member is configured to sealingly engage an outer surface of a conduit (see annotated figure below); a retainer (20) having a ring portion (23) and a plurality of teeth (24), the ring portion having a proximal end and a distal end, the plurality of teeth extending from the distal end and configured to engage the compression member (Figs. 2 and 4); and a second connector (18) having a second coupling portion (female threads) configured to engage the first coupling portion, and an engagement surface (inner flange of nut, shown in Fig. 2) configured to engage the proximal end of the retainer.

    PNG
    media_image1.png
    212
    629
    media_image1.png
    Greyscale


As to claim 2, Kuestermeier discloses the connector assembly of Claim 1, wherein the first connector includes a male threaded portion (13) and the second connector includes a female threaded portion (female threads) configured to engage the male threaded portion.  See Fig. 2.
As to claim 4, Kuestermeier discloses the connector assembly of Claim 3, wherein the plurality of teeth are configured to engage the outer surface of the conduit.  See Fig. 2.

As to claim 5, Kuestermeier discloses the connector assembly of Claim 1, wherein the inner surface of the compression member is configured to retain a sealing member configured to sealingly engage an outer surface of a conduit.  See Fig. 2.

As to claim 6, Kuestermeier discloses the connector assembly of Claim 1, wherein the inner surface of the compression member includes a tapered portion extending from the proximal end.  See Fig. 2.

As to claim 7, Kuestermeier discloses the connector assembly of Claim 6, wherein an outer surface of each of the plurality of teeth is configured to engage the tapered portion of the inner surface of the compression member.  See Fig. 2.

As to claim 8, Kuestermeier discloses the connector assembly of Claim 1, wherein the engagement surface is operable to apply an axially-extending force on the proximal end of the retainer.  See Fig. 2.

9, Kuestermeier discloses the connector assembly of Claim 8, wherein the engagement surface tapers radially inwardly.  See Fig. 2.

As to claim 10, Kuestermeier discloses the connector assembly of Claim 9, wherein the compression member is operable to apply a radially-extending force on each of the plurality of teeth.  See Fig. 2.

As to claim 11, Kuestermeier discloses the connector assembly of Claim 10, wherein the first connector is operable to apply a radially-extending force on the outer surface of the compression member.  See Fig. 2.

As to claim 12, Kuestermeier discloses the connector assembly of Claim 1, wherein the annular inner surface of the first connector tapers radially inwardly from the opening.  See Fig. 2.

As to claim 13, Kuestermeier discloses the connector assembly of Claim 12, wherein the inner surface of the compression member includes an annular tapered portion, each of the plurality of teeth configured to engage the annular tapered portion.  See Fig. 2.

22, Kuestermeier discloses a connector assembly comprising: a first connector (10) including a proximal opening (adjacent “19” in Fig. 2) and a first threaded coupling portion (13), the proximal opening having a first diameter (along the taper, as shown in Fig. 2), the first threaded coupling portion having a second diameter greater than the first diameter (see Fig. 2); a compression member (sealing ring 19) including a proximal end, a distal end opposite the proximal end, and a frusto-conical outer surface extending from the distal end (Fig. 2), the frusto-conical surface being in surface-to-surface sealing engagement with a frusto-conical inner surface of the first connector (see annotated figure below), the proximal end having a first opening defining a third diameter (see Fig. 2), the frusto-conical outer surface defining a fourth diameter and a fifth diameter (along frusto-conical surface), the fourth diameter less than the first diameter and disposed proximate the distal end, the fifth diameter greater than the first diameter and disposed between the proximal end and the distal end (Fig. 2); a retainer (20) including a ring portion (23) and a plurality of teeth (24) supported by the ring portion, the ring portion including an inner diameter and an outer diameter (Fig. 2), each of the plurality of teeth including an inner surface and an outer surface extending from the ring portion to a distal end (Figs. 1 and 2), the outer surface defining a sixth diameter and a seventh diameter (along frusto-conical surface of teeth), the sixth diameter less than the third diameter and and configured to engage the first threaded coupling portion, the engagement surface extending radially inward relative to the eight diameter and configured to engage the ring portion (Fig. 2).


    PNG
    media_image1.png
    212
    629
    media_image1.png
    Greyscale




Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.

A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).

		
Allowable Subject Matter
Claims 14-21 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 


James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679